Citation Nr: 1023779	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-31 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.   

The Veteran testified before the undersigned Veterans Law 
Judge in March 2010.  A transcript of the hearing is of 
record.  The record was held open for 60 days from the date 
of hearing, until May 9, 2010.   


FINDING OF FACT

The Veteran is not currently shown to have a hearing loss 
disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for establishing service connection for hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the Veteran complete pre-adjudication notice 
by letter dated in December 2007.  

As for the duty to assist, VA has obtained service treatment 
records, afforded the Veteran a VA examination, provided the 
Veteran an opportunity to testify before the Board, and 
assisted the Veteran in obtaining evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Discussion

The Veteran contends that his bilateral hearing loss was 
caused by exposure to aircraft engine noise during service, 
specifically, he asserts that he served in an air freight 
squadron.  The appellant's DD Form 214 shows that he worked 
as a Flight Traffic Specialist.  The Veteran does not concede 
any post-service or recreational noise exposure; he indicated 
he worked in management and sales within a trucking company, 
retiring in 2005.  The Veteran believes that his hearing was 
initially damaged in service and continued to worsen 
subsequently.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  Regulation 38 
C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Thus, a claimant who seeks to establish 
service connection for a current hearing disability must 
show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A.  § 1131; 38 
C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 
(1993).  

The Veteran's service treatment records including his May 
1960 induction physical examination, and his April 1964 
separation physical examination are negative for complaints, 
treatment, or diagnosis for hearing loss.

The Veteran underwent a VA audiological examination in April 
2009.  At the time, the Veteran reported that his hearing 
loss causes him difficulty while using the telephone.  On 
examination, pure tone thresholds, in decibels, were as 
follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
20
35
LEFT
5
20
20
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear. 

Upon review of the Veteran's claims file, the examiner noted 
that Veteran's normal audiogram at separation, diagnosing the 
Veteran with bilateral mild sensorineural hearing loss at 
4000 Hertz.  The examiner reported that there were no 
functional effects on the Veteran's occupation.  The examiner 
opined that Veteran's hearing was normal at separation, 
indicating that noise does not cause delayed onset hearing 
loss.   

In March 2010, the Veteran testified before the Board.  He 
asserted that he was exposed to noise while in service, as he 
served in an air freight squadron, as well as an air 
policeman.  The Veteran further asserted that he was not 
exposed to post-service noise, as he worked in management and 
sales for a trucking company until 2005, the year he retired.  

The evidence shows that the Veteran has bilateral mild 
sensorineural hearing loss at 4000 Hertz, however, it does 
not demonstrate that the Veteran has a current disability as 
defined by VA regulations.  38 C.F.R. § 3.385.  The Board 
notes that a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board acknowledges that at the time of the aforementioned 
VA audiometric examination in April 2009, the Veteran 
explained that he experiences difficulty when using the 
telephone.  The Board also notes the Veteran's contentions of 
hearing loss, however, service connection for bilateral 
hearing loss is not warranted in the absence of proof of a 
current disability as defined by the VA.      

In light of the aforementioned, the Board concludes that 
service connection for bilateral hearing loss be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


